Exhibit 10.1



NONCOMPETITION AGREEMENT


THIS AGREEMENT, dated as of June 4, 2015, is made by and between
_______________, an individual (the “Employee”), and Brooks Automation, Inc., a
corporation whose principal offices are located at 16 Elizabeth Drive,
Chelmsford, MA 01824 (Brooks Automation, Inc., together with its subsidiaries
and affiliates, and their successors and assigns, are collectively referred to
as the “Employer”).


WHEREAS, Employer, is a worldwide leader in the manufacture, development and
distribution of automation and cryogenic solutions for multiple markets
including semiconductor manufacturing and life sciences. Employer’s
technologies, engineering competencies and global service capabilities provide
customers speed to market and ensure high uptime and rapid response, which
equate to superior value in their mission-critical controlled environments.
Through product development initiatives and strategic business acquisitions,
Employer has expanded offerings to meet the needs of customers in the life
sciences industry, analytical and research markets and clean energy solutions.


WHEREAS, Employer has developed and continues to develop and use certain trade
secrets, customer lists and other proprietary and confidential information and
data, which Employer has spent a substantial amount of time, effort and money,
and will continue to do so in the future, to develop or acquire such proprietary
and confidential information and to promote and increase its good will.


NOW, THEREFORE, in consideration of Employee’s continued employment by Employer
and Employee’s compensation, in particular additional valuable consideration
including, but not limited to the granting of certain stock units or other
equity or incentive compensation, which is conditioned, at least in part, upon
Employee’s execution and delivery of this Agreement, Employee understands and
agree to the following:


Section 1.     Employee recognizes and acknowledges that it is essential for the
proper protection of the Employer’s legitimate business interests that Employee
be restrained for a reasonable period following the termination of Employee’s
employment with the Employer, either voluntarily or involuntarily, from
competing with Employer as set forth below.


Employee acknowledges and agrees that during the term of Employee’s employment
with Employer, and for a period of twelve (12) months thereafter, Employee will
not, directly or indirectly, engage, participate or invest in or be employed by
any business within the Restricted Area, as defined below, which: (i) develops
or manufactures products which are competitive with products developed or
manufactured by Employer; (ii) distributes, markets or otherwise sells, either
through a direct sales force or through the use of the Internet, products
manufactured by others which are competitive with or similar to products
distributed, marketed or sold by Employer; or (iii) provide services, including
the use of the Internet to sell, market or distribute products, which are
competitive with or similar to services provided by Employer, including, in each
case, any products or services Employer has under development or which are the
subject of active planning at any time during the term of Employee’s employment.
The foregoing restrictions shall apply regardless of the capacity in which
Employee engages, participates or invests in or is employed by a given business,
whether as owner, partner, director, shareholder, consultant, agent, employee,
co-venturer or otherwise.


“Restricted Area” shall mean each state and territory of the United States of
America and each country of the world outside of the United States of America in
which Employer has invented, developed,




--------------------------------------------------------------------------------

Exhibit 10.1

manufactured, marketed, sold and/or distributed its products and/or services (or
in which Employer was actively planning to engage or to do business) at any time
within the last two (2) years of Employee’s employment.


Section 2.    During the term of Employee’s employment with Employer and for a
period of twelve (12) months after termination of the Employee’s employment with
the Employer for any reason, Employee will not: (i) employ, hire, solicit,
induce or identify for employment or attempt to employ, hire, solicit, induce or
identify for employment, directly or indirectly, any employee(s) of the Employer
to leave his or her employment and became an employee, consultant or
representative of any other entity including, but not limited to, Employee’s new
employer, if any; and/or (ii) solicit, aid in or encourage the solicitation of,
contract with, endeavor to reduce the amount of business conducted by the
Employer, aid in or encourage the contracting with, service, or contact any
person or entity which is or was, within the two (2) years prior to Employee’s
termination of employment with Employer, a customer or client of Employer, or a
prospective customer or client of Employer, for purposes of marketing, offering
or selling a product or service competitive with a product of service developed,
marketed or sold and/or distributed by the Employer.


Section 3.    For the period of twelve (12) months immediately following the end
of Employee’s employment by Employer, Employee will inform each new employer,
prior to accepting employment, of the existence of this Agreement and provide
that employer with a copy of this Agreement.


Section 4.    Employee understands and agrees that the provisions of Sections 1
and 2 shall not prevent Employee from acquiring or holding publicly traded stock
or other publicly traded securities of a business, so long as Employee’s
ownership does not exceed 1% percent of the outstanding securities of such
company of the same class as those held by Employee, or from engaging in any
activity or having an ownership interest in any business that is approved in
advance in writing by the Board of Brooks Automation, Inc.


Section 5.    Employee acknowledges that the time, geographic and scope of
activity limitations set forth herein are reasonable and necessary to protect
the Employer’s legitimate business interests. However, if in any judicial
proceeding a court refuses to enforce this Agreement, whether because the time
limitation is too long, because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of Employer, it is
expressly understood and agreed between the parties hereto that this Agreement
is deemed modified to the extent necessary to permit this Agreement to be
enforced in any such proceedings. The twelve (12) month duration of Employee’s
covenants in Sections 1, 2 and 3 of this Agreement shall be extended by the
period equal to the time, if any, during which Employee is in breach of any such
covenants.


Section 6.    Employee further acknowledges and agrees that it would be
difficult to measure any damages caused to Employer which might result from any
breach by Employee of any of the promises set forth in this Agreement, that any
harm done would be irreparable, and that, in any event, money damages would be
an inadequate remedy for any such breach. Accordingly, Employee acknowledges and
agrees that if he or she breaches or threatens to breach, any portion of this
Agreement, Employer shall be entitled, in addition to all other remedies that it
may have: (i) to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to Employer; (ii)
to be relieved of any obligation to provide any further shares, payments, or
benefits to Employee or Employee’s dependents (including the obligation to
continue to vest Employee, or allow Employee to exercise, any outstanding stock
units or other equity or incentive compensation); and (iii) to designate that
any stock units or other equity or incentive compensation that became vested,
exercisable,




--------------------------------------------------------------------------------

Exhibit 10.1

or payable prior to any breach by Employee of this Agreement shall be forfeited,
and that any shares or cash relating to such equity compensation that was
previously paid or delivered to Employee within twelve (12) months of such
breach shall be returned or repaid to the Employer within ten (10) days of
Employer’s written demand.


Section 7.    Intentionally Omitted.


Section 8.    The Employee acknowledges and agrees that this Agreement does not
constitute a contract of employment and does not imply that Employer or any of
its subsidiaries will continue the Employee’s employment for any period of time.


Section 9.    This Agreement represents the entire understanding of the parties
with respect to the subject matter hereof and any previous agreements or
understandings between the parties regarding the subject matter hereof are
merged into and superseded by this Agreement. For avoidance of doubt, nothing in
this Agreement shall affect any of the Employee’s obligations to Employer under
any separate confidentiality, non-disclosure or inventions agreement entered
into between the Employee and the Employer.


Section 10.    This Agreement cannot be modified, amended or changed, nor may
compliance with any provision hereof be waived, except by an instrument in
writing executed by the party against whom enforcement of such modification,
amendment, change or waiver is sought. Any waiver by the Employer of the breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of the Employer to insist upon strict compliance
with any provision of this Agreement at any time shall not deprive the Employer
of the right to insist upon strict compliance with such provision at any other
time or of the right to insist upon strict compliance with any other provision
hereof at any time.


Section 11.    All notices, requests, demands, consents and other communications
which are required or permitted hereunder shall be in writing, and shall be
deemed given when actually received or if earlier, two days after deposit with
the U.S. postal authorities, certified or registered mail, return receipt
requested, postage prepaid or two days after deposit with an internationally
recognized air courier or express mail, charges prepaid, addressed as follows:


If to Employer:


Brooks Automation, Inc.
16 Elizabeth Drive
Chelmsford, Massachusetts 01824
Attention: Senior Vice President, HR


If to the Employee, at the address set forth in the Employer’s records, or to
such other address as any party hereto may designate in writing to the other
party, specifying a change of address for the purpose of this Agreement.


Section 12.     This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


Section 13.    This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts applicable to agreements
executed and to be performed solely within such state, without regard for its
choice of law principles.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 14.    


(a)
Employee understands and agrees that Employer shall suffer irreparable harm in
the event that Employee breaches any of Employee’s obligations under Sections 1
and 2 of this Agreement and that monetary damages shall be inadequate to
compensate Employer for such breach. Accordingly, Employee agrees that, in the
event of a breach or threatened breach by Employee of any of the provisions of
Section 1 or 2 of this Agreement, Employer shall be entitled to a temporary
restraining order, preliminary injunction and permanent injunction in order to
prevent or restrain any such breach by Employee. The Employer shall be entitled
to seek all other monetary damages to which it is entitled under the law in
connection with any transactions constituting a breach of any of the provisions
of Sections 1 or 2 of this Agreement only in accordance with Section (b) herein.



(b)
Except as set forth in Section (a) herein, the Parties shall submit any disputes
arising under this Agreement to an arbitration panel conducting a binding
arbitration in Boston, Massachusetts or at such other location as may be
agreeable to the Parties, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect on the date of such arbitration (the “Rules”), and judgment upon the
award rendered by the arbitrator or arbitrators may be entered in any court
having jurisdiction thereof. The award of the arbitrator shall be final and
shall be the sole and exclusive remedy between the Parties regarding any claims,
counterclaims, issues or accountings presented to the arbitrator.



(c)
Except as set forth in Section (a) herein, if either Party pursues any claim,
dispute or controversy against the other in a proceeding other than the
arbitration provided for herein, the responding Party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorney’s fees related to such action.



(d)
The Employee acknowledges and expressly agrees that this arbitration provision
constitutes a voluntary waiver of trial by jury in any action or proceeding to
which the Employee or the Company may be parties arising out of or pertaining to
this Agreement.



Any judicial proceeding arising out of or relating to this Agreement shall be
brought exclusively in the courts of the Commonwealth of Massachusetts, and, by
execution and delivery of this Agreement, each of the parties to this Agreement
accepts the exclusive jurisdiction of such courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. This
provision may be filed with any court as written evidence of the knowing and
voluntary irrevocable agreement between the parties to waive any objections to
jurisdiction, to venue or to convenience of forum. Each party acknowledges and
agrees that any controversy that may arise under this Agreement is likely to
involve complicated and difficult issues, and therefore each party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation arising directly or indirectly out of this
Agreement.


Section 15.    This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective heirs, executors and administrators,
successors and assigns. Employee acknowledges and agrees that this Agreement may
be assigned by Employer without further consent by the Employee (including but
not limited to any successor to the Employer following a sale, merger or other
similar transaction), but that Employee’s rights and obligations hereunder are
personal and may not be assigned by Employee. For all purposes of this
Agreement, references to the “Employer” shall be deemed to




--------------------------------------------------------------------------------

Exhibit 10.1

include all predecessor and successor entities.


Section 16.    This Agreement shall be interpreted so as to be effective and
valid under applicable law, but if any provision is prohibited or invalid under
such law, such provision shall be ineffective only to the extent it is
prohibited or invalid, without invalidating or nullifying the remainder of such
provision or any other provision of this Agreement.


Section 17.    THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS CAREFULLY READ
THIS AGREEMENT AND HAS HAD ADEQUATE TIME AND OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF THE EMPLOYEE’S OWN CHOOSING REGARDING THE MEANING OF THE TERMS AND
CONDITIONS CONTAINED HEREIN, AND THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE
EMPLOYEE FULLY UNDERSTANDS THE CONTENT AND EFFECT OF THIS AGREEMENT AND AGREES
TO ALL OF THE PROVISIONS CONTAINED HEREIN.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.










